Citation Nr: 0009046	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-38 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to 
September 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part granted 
service connection for diabetes mellitus with diabetic 
retinopathy.  

It has been held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, The United States Court of 
Appeals for Veterans Claims (Court) has also held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The Board remanded the claim in March 1997 for further 
development.  All requested development has been completed.  


FINDING OF FACT

There is no objective medical evidence, which shows that the 
veteran's social and occupational activities are restricted 
as a result of his service-connected diabetes mellitus.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent have not been met for diabetes mellitus.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp.1997); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997) that is, the 
claims are plausible.  The Board notes that claim for 
increased evaluation is generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran has not alleged, and the record does 
not indicate, the need to obtain any pertinent records, which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997), has been 
satisfied.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1997); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. § 4.2, 4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent, to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.2, 4.10 (1999).

Medical History

At the February 1996 RO hearing the veteran testified that 
his insulin was increased to 50 units in the morning and 50 
units in the evening.  He indicated that his symptoms were 
hypertension due to blood sugar, diabetic retinopathy with 
decreased visual acuity, the right greater that the left.  
The veteran stated that he had received laser treatment, and 
experienced blurred vision.  

VA treatment records show that between August 1997 and March 
1999 the veteran was seen for proliferation of diabetic 
retinopathy.  The veteran seen in August 1997 for follow-up 
of proliferative diabetic retinopathy of the right eye and 
moderated to sever background of the left eye.  In November 
1997 a diagnosis of diabetic retinopathy was entered.  The 
veteran underwent panretinal photocoagulation (PRP) of the 
left eye in December 1998.  Operative report notes indicated 
that the veteran tolerated the procedure well.  The March 
1999 visual examination revealed that the veteran had 
corrected bilateral near vision of 20/20 and corrected 
bilateral far vision 20/40.  

At the October 1997 VA examination the veteran reported that 
he was on insulin for his diabetes.  Upon examination he 
exhibited good and symmetrical femoral, popliteal, posterior 
tibial, and dorsalis pedis pulses.  There was no cyanosis or 
edema.  He had decreased sensation of both feet which were 
tested by the pin spinwheel.  The diagnoses were diabetes 
mellitus, type II, diabetic retinopathy, diabetic neuropathy 
and hyperlipidemia.  

In July 1998 the veteran was evaluated for the Temporary 
Disability Retired List.  He reported that he was on insulin.  
Upon examination there was no clubbing, cyanosis or edema of 
his extremities.  His feet were without lesions and pinprick 
sensation was normal.  Vibratory sensation was possibly 
minimally decreased in his feet.  The assessment was adult 
onset diabetes on insulin therapy, currently fair to poor 
control with complications including diabetic retinopathy.  
The veteran was being followed at the VA medical center and 
required better control of his diabetes.  

At the March 1999 VA examination the veteran reported that he 
was on insulin, glyburide and gemfibrozil for his diabetes.  
He described his blood sugar as not under good control 
fluctuating between 161 and 317.  The veteran indicated that 
he did not have any restriction of activities because he 
walked 30-45 minutes twice a week.  He walked 2 1/2 miles in 
that time.  The veteran stated that on the weekends he worked 
in his yard for about an hour both on Saturday and Sunday.  
He described leg cramps during his sleep, which occurred 
twice weekly.  The veteran reported that he visited his 
diabetic care provider about every three months and that he 
was also in the diabetic wellness clinic, which he attended 
religiously.  

On examination the veteran had onychomycosis of the bilateral 
first toenails.  There was no evidence of any skin fungal 
infection.  The skin was very thin, with markedly decreased 
hair follicles extending throughout his legs.  He had no hair 
follicles from the middle of the leg distally.  The veteran 
also had a lot of hyperpigmented spots along both of his 
legs, which suggest that they were the ones that diabetics 
develop.  Pinprick and vibration were normal, however light 
touch was decreased on his feet.  The veteran's pulses were 
good and symmetrical femoral, popliteal, posterior tibial and 
dorsalis pedic pulses.  The diagnoses were diabetes mellitus, 
type II, insulin dependent, uncontrolled; diabetic 
retinopathy; diabetic peripheral sensory neuropathy; and 
hyperlipidemia.  

Analysis

At the present time, an evaluation of 20 percent disabling is 
in effect for the veteran's service-connected diabetes 
mellitus.

The rating criteria for diabetes mellitus were amended 
effective June 6, 1996, during the pendency of this appeal.  
The Court has indicated that where the law or regulation 
changes during the pendency of a case, the version most 
favorable to the veteran will generally be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this regard, 
the record reflects that the RO evaluated the veteran's claim 
under the old and revised rating criteria and that the 
veteran was furnished the revised rating criteria in the 
statement of the case.

Prior to June 6, 1996, the regulations held that diabetes 
mellitus was to be rated 20 percent disabling where moderate; 
with moderate insulin or oral hypoglycemic agent dosage, and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity.  The next higher rating, 
40 percent, was for application where the diabetes mellitus 
was moderately severe; requiring large insulin dosage, 
restricted diet, and careful regulations of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  A 60 percent rating is warranted for severe 
diabetes with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating is warranted for 
pronounced, uncontrolled disease, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1996).

Under the provisions of Diagnostic Code 7913 for diabetes 
mellitus, a 10 percent rating is appropriate where the 
diabetes is manageable by restricted diet only.  A 20 percent 
rating is warranted where there is a requirement for insulin 
and restricted diet; or, oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is appropriate where 
there is a requirement for insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
where there is a requirement for insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted 
where there is a requirement for more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).

The recent VA examination reflects that the veteran's 
diabetes mellitus is being controlled by insulin.  The RO has 
duly assigned a 20 percent rating in recognition of this 
medication.  At the February 1996 RO hearing the veteran 
testified that his insulin was increased to 50 units in the 
morning and 50 units in the evening.  In March 1999 the 
veteran reported that he was on insulin, glyburide and 
gemfibrozil for his diabetes.  He described his blood sugar 
as not under good control fluctuating between 161 and 317.  
The veteran did not report that he was on a restricted diet.  
There is no indication that the veteran's diabetes mellitus 
has led to any vigor or limitation or restriction of 
activities.  The veteran indicated that he did not have any 
restriction of activities because he walked 30-45 minutes 
twice a week.  He walked 2 1/2 miles in that time.  The 
veteran stated that on the weekends he worked in his yard for 
about an hour both on Saturday and Sunday.  Accordingly, the 
criteria for a 40 percent rating under both the old and the 
revised rating criteria have not been met.  

Episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider were not reported.  Although he 
described leg cramps during his sleep which occurred twice 
weekly he reported that he visited his diabetic care provider 
about every three months and that he was also in the diabetic 
wellness clinic, which he attended religiously.  The veteran 
did not have complications that would not be compensable if 
separately rated.  The RO assigned separate compensable 
evaluation for proliferative bilateral diabetic retinopathy 
under diagnostic code 6099-6007; left lower extremity 
diabetic peripheral sensory neuropathy and right lower 
extremity diabetic peripheral sensory neuropathy under 
diagnostic code 7913-8520.  Proliferative bilateral diabetic 
retinopathy was assigned a 10 percent evaluation.  Left lower 
extremity diabetic peripheral sensory neuropathy was assigned 
a 10 percent evaluation and right lower extremity diabetic 
peripheral sensory neuropathy was assigned a 10 percent 
evaluation.  Accordingly, the criteria for a 60 percent or 
100 percent rating under both the old and the revised rating 
criteria have not been met.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

